JUSTICE COTTER
specially concurs.
¶31 I agree with all that is said in the Court’s Opinion. I write separately to add that there is no reason to afford special protection to an insurance company properly named as a defendant in a lawsuit simply because of the fact that it is an insurance company. Where, as here, liability is not in dispute, Rule 411, M.R.Evid., does not apply. Thus, there is no evidentiary basis for prohibiting the jury from learning of the existence of the coverage, the insurer’s refusal to pay the proceeds of its underinsured coverage, and the filing of the resulting contract claim.
¶32 Moreover, the policy of insurance between Gadbaw and Farmers contemplates litigation if the parties are unable to resolve the insured’s claim. Although we do not have the full policy before us, I presume that nothing in the policy provides that, if sued, Farmers is entitled to conceal its identity and its decision to deny payment during litigation, or Farmers would have cited it. So, there is no contractual justification for the District Court’s action, either. In sum, there is no legal authority for the District Court’s sua sponte decision to protect the insurer from the trial process.
¶33 I cannot identify one fundamental difference between this and any other breach of contract case. Absent Rule 411 application, an insurer is entitled to no greater protection from litigation or disclosure of its identity than is any other defendant in a breach of contract case.
*35¶34 I therefore concur in the court’s decision.
JUSTICE NELSON concurs in the foregoing special concurrence.